DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                        

Allowable Subject Matter

Claims 14-20 are allowed.

Claims 2, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
Claims 4 and 11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Precedence 
The following claim language is unclear and indefinite:
As per claim 4, it is unclear what is meant by “removing the first thread from another queue.” (I.e. the claims require that the “first thread” be in a queue. How are the threads removed from another queue? Is there a step where the thread is moved from “a queue” to another queue?).  Claim 11 contains similar claim language and is rejected for the same reasons. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg (United States Patent Application Publication 2007/0074219 A1) in view of Rychlik et al. (United States Patent Application Publication 2011/0145616 A1).

As per claim 1, Ginsberg teaches the invention substantially as claimed including, a method implemented by a computer, the method comprising: 
determining whether a wait event for a first thread ([0065], having determined that there are no threads to execute (step 404), the procedure determines the maximum amount of time that a thread can yield, or wait before it needs to be rescheduled. This maximum amount of time is dynamically variable because it is based on a sleep state that is determined by at least a subset of the sleep times indicated by any threads in the sleep queue; Examiner Note: the “sleep times” represents  “wait events”) running on the processor ([0009], thread will often yield processor control to the thread scheduler by placing itself into a yield, inactive, or sleep state for a specified time period, such as a certain number of milliseconds before continuing execution) is in a queue ([0065], the procedure determines the maximum amount of time that a thread can yield, or wait before it needs to be rescheduled. This maximum amount of time is dynamically variable because it is based on a sleep state that is determined by at least a subset of the sleep times indicated by any threads in the sleep queue); [and]
responsive to determining that the wait event for the first thread is in the queue ([0038], In response to each system tick from the hardware timer 214, the scheduler determines whether there are any new threads to schedule for execution. If there are no threads to schedule for execution, there is no work for the operating system to perform. Thus, the scheduler determines a maximum amount of time (dwSleepMin-DiffMSec) that it can idle, or sleep before it needs to schedule a new thread. This maximum amount of time is the amount of time that a thread can yield before needing to be scheduled for execution; and [0039] The maximum amount of time is dynamically variable since it is based on a sleep state of the set of threads in the sleep queue at that moment in time), determining whether a wait time associated with the wait event has expired ([0041], rather than just keeping track of timer ticks to determine if the maximum amount of time has expired, this implementation implements the following rules to determine if the maximum amount of time has expired, each of which will activate the scheduler: [0042] ticksleft is greater than zero--meaning that potentially there are threads on the sleep queue waiting to run so don't idle, [0043] dwSleepMin is not zero, but less than DiffMSec (the sleep time has already passed), or when [0044] dwPreempt is not zero, but less than DiffMSec (the sleep time has already passed)).

Although Ginsburg teaches power optimization when there are no threads ready to run ([0011], When there are no threads to schedule, the operating system typically saves power by deactivating or turning off the system's central processing unit (CPU) to place the operating system into an Idle state), Ginsburg fails to specifically teach, responsive to determining that the wait time has not expired, determining if the wait time exceeds a threshold; and responsive to determining that the wait time exceeds the threshold: setting a timer; and initiating a low power mode for the processor.

However, Rychlik teaches, 
responsive to determining that the wait time has not expired ([0063], the first confirm sleep condition may be a threshold time value and if the time duration for which the first sleep condition is greater than or equal to the threshold value, the first confirm sleep condition may be met), determining if the wait time exceeds a threshold ([0063], the MP controller may determine a time duration for which the first sleep condition is met. At decision 1012, the MP controller may determine whether the time duration is equal to a first confirm sleep condition. In a particular aspect, the first confirm sleep condition may be a threshold time value and if the time duration for which the first sleep condition is greater than or equal to the threshold value); and 
responsive to determining that the wait time exceeds the threshold: 
setting a timer ([0066], if the degree of parallelism is equal to the Nth wake condition, the method 900 may move to block 1106 and the MP controller may determine a time duration for which the Nth wake condition is met. At decision 1108, the MP controller may determine whether the time duration is equal to an Nth confirm wake condition. In a particular aspect, the Nth confirm wake condition may be a threshold time value and if the time duration for which the Nth wake condition is greater than or equal to the threshold value, the Nth confirm wake condition may be met); and 
initiating a low power mode for the processor ([0064], if the first confirm sleep condition is met, the method 900 may move to block 1014 and the MP controller may invoke the OS to save a current state of the first core. At block 1016, the MP controller may invoke the OS to power down the first core so that one core, i.e., the zeroth core, is running and executing threads and tasks. Further, at block 1018, the MP controller may invoke the OS to remove the first core from the set of schedulable resources available to the OS). 


Ginsberg and Rychlik are analogous because they are both related to thread scheduling and power conservation.  Ginsberg teaches a power-efficient thread scheduling mechanism that controls scheduling and processor behavior based on an anticipated thread latency. (Abstract, threads are scheduled according to a predetermined periodic rate. If there are no threads to execute, one or more hardware elements and program modules are deactivated to an idle state for a dynamic variable amount of time...the dynamic variable amount of time is based on a sleep state of a set of threads in a sleep queue) Rychlik teaches power saving mechanisms when a processing core has an inadequate number of threads ready to run (Abstract, dynamically controlling power within a multicore CPU is disclosed … the method may include determining a time duration for which the first wake condition is met when the degree of parallelism in the workload of the zeroth core is equal to the first wake condition and determining whether the time duration is equal to a first confirm wake condition). It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination; Ginsberg’s system would use Rychlik’s known mechanism for power conservation with regard thread scheduling and a wait time threshold to yield predictable results. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ginsberg and Rychlik in order to schedule threads based on the status of the threads on a particular processing device.

As per claim 3, Ginsburg teaches further comprising, responsive to determining that the wait time has expired, removing the wait event from the queue ([0041], rather than just keeping track of timer ticks to determine if the maximum amount of time has expired, this implementation implements the following rules to determine if the maximum amount of time has expired, each of which will activate the scheduler: [0042] ticksleft is greater than zero--meaning that potentially there are threads on the sleep queue waiting to run so don't idle, [0043] dwSleepMin is not zero, but less than DiffMSec (the sleep time has already passed), or when [0044] dwPreempt is not zero, but less than DiffMSec (the sleep time has already passed)). 

As per claim 5, Ginsberg teaches further comprising, responsive to determining that the wait time does not exceed the threshold, initiating a loop until the wait time expires ([0025], The system 200 provides an Idle function that allows the operating system to put components such as portions of the operating system, the CPU, one or more hardware elements coupled to the system, and the like, in standby mode for longer than the system tick rate before the components are re-activated to determine if there are any new threads to execute; [0040], The scheduler then requests the HAL 212 to place the system into an idle state and reduce the system's power consumption; and [0041], The system timer 214 generates a timer notification upon expiration of the maximum amount of time, which is then received by the HAL 212. Because there is always the possibility of time skew, rather than just keeping track of timer ticks to determine if the maximum amount of time has expired, this implementation implements the following rules to determine if the maximum amount of time has expired, each of which will activate the scheduler: [0042] ticksleft is greater than zero--meaning that potentially there are threads on the sleep queue waiting to run so don't idle, [0043] dwSleepMin is not zero, but less than DiffMSec (the sleep time has already passed), or when [0044] dwPreempt is not zero, but less than DiffMSec (the sleep time has already passed). 

As per claim 6, Ginsberg teaches further comprising performing the loop with a priority near an idle loop priority ([0025], The system 200 provides an Idle function that allows the operating system to put components such as portions of the operating system, the CPU, one or more hardware elements coupled to the system, and the like, in standby mode for longer than the system tick rate before the components are re-activated to determine if there are any new threads to execute; [0040], The scheduler then requests the HAL 212 to place the system into an idle state and reduce the system's power consumption; and [0041], The system timer 214 generates a timer notification upon expiration of the maximum amount of time, which is then received by the HAL 212. Because there is always the possibility of time skew, rather than just keeping track of timer ticks to determine if the maximum amount of time has expired, this implementation implements the following rules to determine if the maximum amount of time has expired, each of which will activate the scheduler: [0042] ticksleft is greater than zero--meaning that potentially there are threads on the sleep queue waiting to run so don't idle, [0043] dwSleepMin is not zero, but less than DiffMSec (the sleep time has already passed), or when [0044] dwPreempt is not zero, but less than DiffMSec (the sleep time has already passed).

As per claim 8, this is the “computer program product claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 10, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons.

	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg-Rychlik as applied to claims 1 and 8 and in further view of  Howland et al. (United States Patent Application Publication 2007/0050771 A1).

As per claim 4, the combination of Ginsburg-Rychlik fails to specifically teach, further comprising removing the first thread from another queue ordered based on wait times.

	However, Howland teaches, further comprising removing the first thread from another queue ([0021], timer thread 100 watches queue 120 of tasks 122, 124, 126. When one of these tasks 122 is ready, timer thread 100 calls the ready task to process, as is represented by line 102; that is, timer thread 100 dispatches task 122; Fig. 5, and [0041], step 208 calculates when task 124 will be ready to run, and step 210 waits for the calculated time and then goes to step 200) ordered based on wait times (Abstract, queue of tasks ordered by scheduled time for execution; and [0035], the top most task in the queue (the one that needs to run next) is not quite ready to run and doesn't want to run for a specific amount of time. Consequently, the thread waits using the value obtained from the `next` task itself. Since this top task is the one that must surely run next (since the queue is an ordered queue). 

	Ginsberg, Rychlik, and Howland are analogous because they are each related to thread scheduling and power conservation.  Ginsberg teaches a power-efficient thread scheduling mechanism that controls scheduling and processor behavior based on an anticipated thread latency. Rychlik teaches power saving mechanisms when a processing core has an inadequate number of threads ready to run. Howland teaches a scheduling method that allows other "ready to run" threads to be executed while a current thread is suspended ([0035], the top most task in the queue (the one that needs to run next) is not quite ready to run and doesn't want to run for a specific amount of time. Consequently, the thread waits using the value obtained from the `next` task itself. Since this top task is the one that must surely run next (since the queue is an ordered queue) there is no need to do any other work until this time arrives. Of course, if a new task is scheduled while the wait is occurring, this is all reevaluated by abandoning the wait and proceeding to step 160). It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination; the combination of Ginsberg-Rychlik would use Howland’s known mechanism for thread scheduling between queues in order optimize thread scheduling. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ginsberg-Rychlik and Howland in order to schedule threads based on the status of the threads on a particular processing device.

As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/MELISSA A HEADLY/
Examiner, Art Unit 2199               

                                                                                                                                                                                                  /JACOB D DASCOMB/Primary Examiner, Art Unit 2199